ORDER
PER CURIAM:
The appellant Greer was jury convicted and sentenced as a persistent offender for attempted forcible rape (25 years), concurrent 10 years sentences for first degree sexual abuse and first degree burglary, all felonies, and misdemeanor sexual assault in the third degree (8 months in jail). On appeal he sought to strike the prosecutrix’s in court identification, and claimed error in allowing the bolstering testimony of an officer who conducted a photographic lineup. Affirmed. Rule 30.25(b).